UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
XIAMIN ZENG,                                                           :
                                                                       :
                                    Plaintiff,                         :      17-CV-9988 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
DANA AUGUSTIN, PAULA PARKS, and KRISTEN                                :
HARTMAN,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        Plaintiff Xiamin Zeng, proceeding without counsel, brings claims against Dana Augustin

and Paula Parks, two social workers employed by the New York City Administration of

Children’s Services (“ACS”), and Kristen Hartman, an employee of Comprehensive Family

Services (“CFS”), arising out of a child abuse investigation conducted by ACS in which

Defendants participated. Zeng claims that one or more Defendants threatened to complete

negative reports about her, failed to properly supervise her son during a visitation at CFS,

refused to provide her with language translation services during the investigation, and interfered

with ongoing police and Family Court proceedings. She appears to bring claims, pursuant to 42

U.S.C. § 1983, for violations of her rights to substantive and procedural due process, as well as

claims pursuant to 42 U.S.C. §§ 1985 and 1986. 1 Defendants now move to dismiss. 2


1
        It is not clear whether Zeng brings claims on behalf of her minor son as well. To the
extent that she does, however, the claims are dismissed without prejudice because “a non-
attorney parent must be represented by counsel in bringing an action on behalf of his or her
child.” Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61-62 (2d Cir. 1990).
Zeng is not represented by counsel and there is no basis to appoint counsel.
2
       Defendants Augustin and Parks move to dismiss pursuant to Rule 12(b)(6) of the Federal
Rules of Civil Procedure. See Docket No. 28, at 1. Because Defendant Hartman filed an answer
       The Court is required to construe Zeng’s pleadings liberally. See, e.g., Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009). Nevertheless, Defendants’ motions are granted because Zeng’s

federal claims are borderline frivolous. First, Zeng cannot maintain a due process claim because,

among other things, she was never deprived of custody of her son. See, e.g., Cox v. Warwick

Valley Cent. Sch. Dist., 654 F.3d 267, 275-76 (2d Cir. 2011) (“Where there is no actual loss of

custody, no substantive due process claim can lie.”); Frazier v. Williams, No. 15-CV-6531

(KAM), 2016 WL 2644897, at *3 (E.D.N.Y. May 9, 2016) (“Where a state actor has not

removed a child from a parent’s custody . . . , there has been no deprivation entitling a parent to

procedural due process.”); accord Daniels v. Murphy, No. 06-CV-5841 (JFB), 2007 WL

1965303, at *4 (E.D.N.Y. July 2, 2007). Second, although she makes passing reference to

Sections 1985 and 1986 in her request for relief, Zeng alleges no facts whatsoever to support

claims under those provisions. In particular, Zeng alleges no facts that plausibly support an

inference that Defendants were “motivated by some racial or perhaps otherwise class-based,

invidious discriminatory animus,” as she must to support claims under both Section 1985 and

Section 1986. See, e.g., Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087-88

(2d Cir. 1993) (internal quotation marks omitted). Indeed, she does not even allege her own

race. Cf. Frazier, 2016 WL 2644897, at *3 (dismissing a claim of racial discrimination under

Section 1983 on the ground that the plaintiff had “stated no facts in her complaint that would



before filing a motion, see Docket Nos. 18, 33, she moves for judgment on the pleadings
pursuant to Rule 12(c). See Docket No. 34, at 2. (That Hartman refers to the motion as a
“motion to dismiss” is of no consequence because “non-waivable defenses under Rule 12(h) that
[are] styled as arising under Rule 12(b) but [] filed after the close of pleadings should be
construed by the district court as a motion for judgment on the pleadings under Rule 12(c).”
Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001).) The Court,
however, can evaluate the motions together because the relevant standards are “identical.” Id.;
see also Sewell v. Bernardin, 795 F.3d 337, 339 n.3 (2d Cir. 2015).



                                                 2
even remotely support the viability of a racial discrimination claim” and noting that she had “not

even stated her own race”). Accordingly, all of Zeng’s federal claims fail as a matter of law.

       The failure of Zeng’s federal claims leaves two matters. First, the Court declines to grant

Zeng leave sua sponte to amend her federal claims. Zeng was previously granted leave to amend

to cure the deficiencies raised in Defendants’ motions to dismiss, and was explicitly cautioned

that she “w[ould] not be given any further opportunity to amend the complaint to address issues

raised by the motion[s].” Docket No. 31; see Docket No. 38. Additionally, the problems with

Zeng’s due process claims are substantive and cannot be cured through amendment. See, e.g.,

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (holding that a district court may deny

leave to amend when amendment would be futile because the problems with the plaintiff’s

claims are “substantive” and “better pleading will not cure” them). And finally, Zeng “has not

requested permission to file [an amended complaint], nor has [s]he given any indication that

[s]he is in possession of facts that would cure the problems identified in this opinion.” Clark v.

Kitt, No. 12-CV-8061 (CS), 2014 WL 4054284, at *15 (S.D.N.Y. Aug. 15, 2014). Second, to the

extent that Zeng alleges state-law claims (it is somewhat unclear whether she actually does), the

Court declines to exercise supplemental jurisdiction over them. Although the Court has

discretion to exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367, it is well

established that, “[i]n general, where the federal claims are dismissed before trial, the state

claims should be dismissed as well.” Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998).

Here, there is no basis to depart from that general rule given, among other things, the relatively

early stage of the case.

       Accordingly, Zeng’s Complaint is DISMISSED in its entirety. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Memorandum Opinion and Order




                                                  3
would not be taken in good faith, and in forma pauperis status is thus denied. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to terminate Docket Nos. 27 and 33, to mail a copy of this

Memorandum Opinion and Order to Zeng, and to close the case.

       SO ORDERED.

Dated: March 20, 2019                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               4
